Citation Nr: 9920365	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of a VA home loan guaranty 
indebtedness in the original amount of $21,365.82.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA), Committee on Waivers and Compromises, 
at the Los Angeles, California, Regional Office (RO), which 
denied waiver of recovery of an indebtedness in the original 
amount of $21,365.82.

A video conference hearing was held before the undersigned 
member of the Board was held in June 1999.  The transcript is 
of record.


REMAND

The veteran contends, in essence, that his loan guaranty 
indebtedness is not the result of fault on his part.  He 
claims that the VA was at fault by not advising him that a 
release of liability was necessary at the time of his 1987 
transfer of the property.  He further contends that 
collection of the loan guaranty indebtedness should be 
granted in equity and good conscience.  Upon transfer of the 
subject property, the veteran reportedly made no profit on 
the transfer, except for approximately a $2000.00 retroactive 
amount outstanding that the transferee paid upon settlement.  
It is also claimed that upon learning of the default on the 
loan, he did everything within his power to avoid 
foreclosure, but was unsuccessful.  

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where he has 
been found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience. 38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).

A review of the record demonstrates that relevant documents 
appear to be missing from the loan guaranty folder.  The 
Board finds that additional development is required for an 
adequate determination of this appeal.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  Specifically, he is requested 
to submit any evidence showing that he 
attempted to mitigate the loss to VA by 
avoiding the foreclosure.  

2.  The RO should obtain, to the extent 
possible, and associate with the loan 
guaranty folder, the notice of default, 
notice of intent to foreclose, the 1987 
transferee deed, and settlement sheet.  
In addition, the RO should associate with 
the loan guaranty folder, the veteran's 
claims folder and any other loan guaranty 
folder of record, if applicable.

If any benefit sought remains denied, the appellant should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the appellant is afforded all due process of law.  
The Board intimates no opinion as to the ultimate conclusion 
warranted in this case.  No action is required by the 
appellant until contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









